UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4694


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON FITZGERALD BLOUNT, a/k/a John Doe, a/k/a Pookie,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:00-cr-00137-JAB-1)


Submitted:   March 7, 2014                 Decided:   March 12, 2014


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel A. Walker, CPLS, P.A., Orlando, Florida, for Appellant.
Ripley Rand, United States Attorney, Andrew C. Cochran, Special
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            While     on    a     six-year         term       of    supervised        release,

following     the    completion      of       his       sentence         for   distributing

cocaine     base    (“crack”),      Leon          Blount’s         release     was     revoked

because of nine positive tests for cocaine.                             At the time of his

supervised release hearing, defense counsel informed the court

that Blount was interested in gaining admission to the two-year

drug program, Triangle Residential Options for Substance Abuse

(“TROSA”).     Blount personally addressed the court and explained

that the only reason he previously did not want to be in the

TROSA program was that he would have to give up his job, but now

sobriety was his only goal.            The parties discussed the fact that

TROSA was an intensive 24-7 program and that prior substance

abuse programs had failed.

            The     court   imposed       a       new    term      of    imprisonment        and

supervised release thereafter.                The written judgment “ordered” a

twelve-month term of imprisonment and forty-eight-month term of

supervised     release,         “recommended            and    ordered”        that     Blount

participate in a substance abuse program, and “recommended” that

he   participate      in    the     TROSA         program,         “should     a     space    be

available for him upon his release from the custody portion of

this Judgment.”       (J.A. 22).

            Blount         was      released             from        his       twelve-month

incarceration and began his new term of supervised release.                                    A

                                              2
petition for revocation of supervised release was filed on May

15,     2013,    alleging     that     Blount     failed    to    take    the     steps

necessary to get himself entered into the TROSA program.                        At the

hearing on the petition, the Government presented evidence from

a probation officer that Blount refused to participate in TROSA

and failed to complete the application process needed for the

program.        The    probation      officer     explained      to    Blount——to    no

avail——that his participation in TROSA was not optional and that

he needed to participate in the program when he was released

from incarceration.

            The       district   court    found      that   Blount      violated    his

supervised release by failing to take the necessary steps to

enter     the    TROSA      program      and    by    failing     to     follow     the

instructions of his probation officer on the matter.                       The court

sentenced him to six months of imprisonment and forty-two months

of supervised release.           Blount appeals, raising two issues: (1)

whether the district court abused its discretion by revoking his

supervised      release,     because     Blount      complied    with    the    court’s

order; and (2) whether the district court abused its discretion

by revoking his supervised release because the probation officer

had no authority to order Blount to enter the TROSA program.

For the reasons that follow, we affirm.

            We    review     a   district       court’s     decision      to    revoke

supervised release for abuse of discretion, United States v.

                                           3
Pregent, 190 F.3d 279, 282 (4th Cir. 1999), viewing the district

court’s     findings          of    fact      related       to        supervised     release

violations for clear error.                  United States v. Benton, 627 F.3d

1051, 1054 (8th Cir. 2010).                    To order revocation, a district

court    need       only    find     a     violation       of    a    supervised     release

condition      by    a     preponderance      of     the    evidence.         18   U.S.C.    §

3583(e)(3) (2012); United States v. Copley, 978 F.2d 829, 831

(4th Cir. 1992).             This quantum of proof “simply requires the

trier of fact to believe that the existence of a fact is more

probable than its nonexistence.”                   United States v. Manigan, 592

F.3d    621,     631       (4th     Cir.     2010)     (internal         quotation    marks

omitted).

            Here,        Blount     was     ordered    by       the    district    court    to

enter the TROSA program upon his release from incarceration.

Any confusion Blount may have had regarding the mandatory nature

of this requirement was clarified by his probation officer.                                 He

was not free, as he argued below, to choose his own substance

abuse program.             Thus, we find no abuse of discretion by the

district court in its finding that Blount violated the terms of

his release.        Pregent, 190 F.3d at 282.

            Next,          Blount     argues       that      the       probation     officer

exceeded her scope of authority.                   In every delegation, the court

must    retain       the    right     to    review     findings         and   to   exercise

ultimate responsibility.                 United States v. Johnson, 48 F.3d 806,

                                               4
808-09 (4th Cir. 1995).                  Thus, we have held that a district

court      may    not   delegate        to   the    probation        officer     the    final

authority        to   establish     the      amount      of    a    defendant’s     partial

payment     of     either    restitution       or    a   court-imposed         fine.        See

United States v. Miller, 77 F.3d 71, 77-78 (4th Cir. 1996).

Here, however, the probation officer merely effected the court’s

directive        that   Blount     enter     the    TROSA      program,     if    possible.

Blount’s refusal to do what was necessary to enter the program

was   in    violation       of    the    court’s      order        and   contrary      to   the

instructions of his probation officer.                        We find no delegation or

scope of authority problem based on these facts.

                 Accordingly, because Blount’s claims fail on appeal,

we affirm the judgment.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials        before     the   court      and    argument        would   not     aid     the

decisional process.

                                                                                    AFFIRMED




                                              5